Citation Nr: 0611770	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on verified active duty in the Navy from 
August 1986 to April 1996.  It appears that he also had 9+ 
years of prior unverified Army service.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2003 rating action of the Louisville, 
KY, Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the veteran had not presented new and 
material evidence to reopen a September 1997 decision.  The 
case was subsequently transferred to the jurisdiction of the 
Atlanta RO.  In August 2005, the veteran and D.K. testified 
at a personal hearing at the RO.  In January 2006, the 
veteran and D.K. testified before the undersigned at a Travel 
Board hearing in Atlanta.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for major 
depression in September 1997.  The veteran did not appeal 
that decision.

2.  Additional evidence submitted since that time is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the appellant's claim.


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for major depression in September 1997 is 
not both new and material; therefore, the 1997 decision is 
final and may not be reopened.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.310(1), 20.302 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Because the present appeal involves the veteran's request to 
reopen a previous RO decision which was not appealed and 
became final, the Board must address the applicability of the 
VCAA in such cases.  The current, amended definition of "new 
and material evidence" (see below), codified at 38 C.F.R. 
§ 3.156(a), is not liberalizing, and it applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  

The second sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in section 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, which was August 29, 2001.

In the instant case, the veteran sought to reopen his claim 
for service connection for major depression in October 2002.  
He was sent a VCAA letter in November 2002, which informed 
him of the evidence and information that he would need to 
submit, and what evidence and information VA would obtain in 
his behalf.  He was also sent a statement of the case (SOC) 
in December 2003, which included the provisions of 38 C.F.R. 
§ 3.159, the regulation which implemented the VCAA.  This 
included notification that he was to submit any evidence 
relevant to his claim.  The veteran submitted additional VA 
treatment records, and he also testified at two personal 
hearings.  

The VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim before the duty 
to assist provisions of the VCAA are fully applicable to the 
claim.  38 U.S.C.A. § 5103(f) (West 2002 & Supp. 2005), see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Therefore, the 
Board finds that the veteran has been properly informed of 
the notification and assistance requirements of the VCAA, and 
the Board may proceed to appellate review of the case.

Moreover, to whatever extent the recent decision of the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(March 3, 2006), requires more extensive notice in claims for 
compensation, i.e., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, since the decision herein denies reopening of the 
claim for compensation.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.


II.  Applicable laws and regulations

In general, under pertinent law and VA regulations, direct 
service connection may be granted if the evidence establishes 
that the veteran's claimed disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In addition, secondary service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

A decision of the RO, or the Board, is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence not previously submitted to agency 
decisionmakers.

Material evidence means existing evidence which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).


III.  Factual background and analysis

The evidence that was of record at the time of the September 
1997 RO denial included the service medical records.  These 
did not show any treatment for, or diagnosis of, major 
depression.  At the time of the July 1985 Army separation 
examination the veteran did check "yes" as to a history or 
condition of "depression or excessive worry," but the 
objective clinical evaluation was reported as normal.  The 
March 1986 Navy entrance examination was normal, as were the 
service medical records from that latter period of service.

At a Quinquennial examination by the Navy in January 1995, 
the veteran denied having, at that time or in the past, 
either "depression or excessive worry" or "nervous trouble 
of any sort."  His complaint was of low back pain.  Clinical 
evaluation at that time was negative for any psychiatric 
abnormality.  The veteran later underwent Medical Board 
proceedings for his back condition.  He had surgery on his 
back in July 1995, and left service in April 1996.

The veteran has service connection in effect for his low 
back, rated as 20 percent disabling; his left knee, rated at 
10 percent; his right (minor) index finger, rated at 10 
percent; and his right shoulder, also rated at 10 percent.

Treatment records developed after service demonstrate that 
the veteran was first diagnosed with depression in September 
1996.  This was related to his marital difficulties and his 
trouble adjusting to his separation from service.  There was 
no indication in these records that the depression was 
related to either his period of service or to his service-
connected low back or knee disabilities.

The evidence added to the claims folder after the September 
1997 denial includes several outpatient treatment records 
which reflect the veteran's continuing treatment for 
depression.  In November 2000, he was hospitalized at a 
private facility with complaints of depression.  The 
diagnosis was major depressive disorder.  

In August 2005, the veteran was afforded a VA examination.  
His symptoms included memory loss, insomnia, anxiety, and 
depression.  His orientation was normal, his hygiene showed 
neglect, and his responses were hesitant and slow.  His 
behavior was not appropriate.  There was no indication of 
panic attacks or of obsessional rituals.  The diagnosis was 
major depressive disorder.  The examiner commented that 
"[e]xcept for the effect that the medications have on his 
emotional and cognitive functions, no relation can be 
established between his depression and the chronic pains of 
the back and knee."

The veteran was awarded Social Security Administration (SSA) 
benefits due to his poor memory, severe depression, and knee 
and back trouble.  The records relied upon by SSA have been 
associated with the claims folder.

In August 2005, the veteran testified at a personal hearing 
at the RO.  He stated that the emotional impact of his 
physical disabilities had been devastating to him.  When he 
was discharged from the service due to his back, he was 
afraid that he would lose his retirement benefits and that he 
would be unable to obtain other gainful employment.  He said 
that he had not been treated in service because he had not 
realized that he had been depressed.  D.K. testified that she 
had known the veteran since high school.  She knew that he 
had developed knee and back problems in service and that he 
had been afraid that this would cause him to lose his 
retirement.  She said that this put a great deal of emotional 
strain on him. 

The veteran and D.K. again testified at a Travel Board 
hearing before the undersigned.  He reiterated his contention 
that his fear of losing his retirement after being discharged 
from service, and his concern that he would not be able to 
support his family, caused great emotional distress.  He 
stated that he had not seen anyone in service for his 
depression because he did not want to give them any more 
reason to discharge him.  D.K. again noted that the veteran 
had been afraid that he would lose everything when he was 
kicked out of service.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim may not 
be reopened, and the RO's 1997 decision remains final.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a) 
(2005).  The additional evidence, to include the veteran's 
testimony, is new, in that it was not previously before 
agency decisionmakers.

However, this evidence is not "material," in that it does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim, that is, that his major depression was 
either caused by service or by his service-connected back and 
knee disabilities.  The treatment records submitted by the 
veteran do not show a link between his depression and his 
period of service, or between the depression and his service-
connected back and knee disorders.  While he has asserted that 
there is an etiological relationship between his service-
connected disorders and his depression, the VA examination 
conducted in August 2005 found that there was no such 
etiological relationship.  Clearly, this opinion is adverse to 
the veteran's claim, and such adverse evidence cannot be used 
to reopen a claim.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992).  We do not doubt that the veteran sincerely 
believes such a relationship exists, but he is not competent, 
as a layperson, to render an opinion as to medical causation.  
Therefore, he is not competent to refute the objective opinion 
of the VA examiner.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

It is concluded, therefore, that the veteran has not presented 
new and material evidence to reopen his claim for service 
connection for major depression.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for major 
depression, the benefit sought on appeal is denied.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


